Citation Nr: 1742772	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:  J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1945 to August 1946.  He died in September 2007 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.

In March 2017, the Appellant submitted additional relevant evidence to the Board and waived initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in September 2007.  The immediate cause of death was pneumonia.

2.  At the time of the Veteran's death, he was service connected for inactive tuberculosis pulmonary chronic far advanced, inactive tuberculosis meningitis with associated chronic polyneuropathy of the lower extremities, and hearing loss. 

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's pneumonia was related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Appellant, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die.  However, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

At the time of the Veteran's death, he was service connected for inactive tuberculosis pulmonary chronic far advanced, inactive tuberculosis meningitis with associated chronic polyneuropathy of the lower extremities, and hearing loss. 

In September 2007, the Veteran was admitted into hospital the day before his death with a diagnosis of chronic obstructive pulmonary disease (COPD) and asthma.  See October 2008 medical records.  In light of this COPD and asthma diagnosis, in April 2016, a VA medical examiner was asked to provide an opinion as to whether the Veteran's COPD with asthma was at least as likely as not (50 percent or greater probability) proximately due to or the result of the Veteran's service-connected inactive tuberculosis pulmonary chronic far advanced and inactive tuberculosis meningitis.  

After reviewing the Veteran's records, the VA examiner opined that it was less likely than not (less than 50% probability) that the Veteran's COPD with asthma was incurred in or caused by the claimed in-service injury, event or illness, namely inactive tuberculosis pulmonary chronic far advanced (30 percent rating) and inactive tuberculosis meningitis (10 percent rating).

However, in contrast to the April 2016 VA examiner's negative nexus opinion, in March 2017, the Appellant provided a private medical opinion with a positive nexus between the Veteran's service-connected pulmonary tuberculosis and the Veteran's cause of death, pneumonia.  

As noted above, the April 2016 VA examination found no link between the Veteran's COPD, asthma, and pneumonia and his service-connected tuberculosis.  The April 2016 VA examiner asserted that there was no medical evidence in the medical records to support such a link, nor was there any medical literature (i.e. Mayo Clinic) to support the claim that tuberculosis would be considered risk factors in the development of COPD or asthma.  

However, the March 2017 private medical examination from Dr. S refuted both of these points.  Looking at the medical records, Dr. S noted that the Veteran's chest X-rays from March 7, 2002 were consistent and representative of the Veteran's history of pulmonary tuberculosis and indicative of a significant decline in breathing function.  Researching the medical literature, Dr. S provided an opinion that the Veteran's pulmonary tuberculosis may have signaled the beginning of chronic respiratory disease, including COPD and asthma.  

After linking the Veteran's service-connected pulmonary tuberculosis to the Veteran's diagnosed COPD, Dr. S then cited to a medical study that indicated that people with COPD are highly susceptible to contracting pneumonia.  As such, Dr. S linked the Veteran's COPD with pneumonia, the listed cause of the Veteran's death. Thus, his opinion links the Veteran's service-connected pulmonary tuberculosis to COPD and then links the Veteran's COPD to pneumonia, his cause of death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Additionally, with respect to alternative explanations for the Veteran's respiratory illness, while acknowledging that smoking is a risk factor for respiratory illness, Dr. S. discounted that smoking was a risk factor for the Veteran.  He noted that the Veteran had only smoked for 8 years, almost 40 years in the past.  He further noted that the respiratory function of smokers who have quit after only ten years is significantly reduced compared to that of non-smokers.

The Board has no particular reason to favor one opinion over the other.  Both opinions appear to be provided by someone qualified to do so and both are cogent and reasoned in their explanation.  In light of the foregoing, the Board finds the evidence for and the evidence against the Appellant's claim is in relative equipoise.  Thus, the Board affords the Appellant the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's pulmonary tuberculosis during active duty service and pneumonia, which was the primary cause of his death.  Accordingly, the Board finds that a grant of service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


